Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements “communication control device” (claims 1-7, claims 11-12, claim 13 lines 2-23, claim 14 lines 7-30, and claim 15), “evaluation block” (claim 8 lines 3-8), “bit length shortening block” (claim 8 lines 9-12), “bit length lengthening block” (claim 9), “error frame counting block” (claim 10), and “transceiver device” (claim 13 lines 24-28 and claim 14 lines 31-35) are limitations that invoke 35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  The specification does not disclose any structure corresponding to the “communication control device”, “evaluation block”, “bit length shortening block”, “bit length lengthening block”, “error frame counting block”, and “transceiver device”.  The specification only discloses the claimed elements in Figures 1-9 and page 10 line 1 to page 28 line 19 as devices and blocks:  “communication control device” 11, “evaluation block” 151, “bit length shortening block” 152, “bit length lengthening block” 153, “error frame counting block” 154, and “transceiver device”22.  The specification only discloses the claimed elements as devices and blocks for performing the claimed steps but does not disclose any structure, such as processors, hardware, and/or circuitry, to the devices and blocks.  
Applicant may:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)          Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)          Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)          Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 line 9: “bus system a in a” should be changed to -- bus system in a --.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-15 are allowed (pending 35 U.S.C. 112(b) rejections and claims objections above):
The following is an examiner’s statement of reasons for allowance (pending 35 U.S.C. 112(b) rejections and claims objections above): 
Independent claims 1 and 15:
U.S. Publication No. 20140156893 to Monroe et al disclose in Figures 1-11 a communication control device (CAN controller) for a user station (any of node 1 - node N) for a serial bus system (CAN bus), wherein: 
The communication control device is configured to control a communication of the user station with at least one other user station of the bus system, and to generate a transmission signal for transmission onto a bus of the bus system and/or to receive a signal from the bus.  The CAN controller of each of node 1 - node N configures each of node 1 - node N to transmit signals to other ones of node 1 - node N and receive signals from other ones of node 1 - node N.
The communication control device is configured to generate the transmission signal according to a frame...  The CAN controller of each of node 1 - node N generates signals according to a frame.
The communication control device is configured to generate the transmission signal in such a way that its bits may be transmitted onto the bus as a dominant state or a recessive state, so that the recessive state is overwritable by the dominant state.  Section 0007: Bits in the frame can be in the dominant state or a recessive state, and the recessive state is overwritable by the dominant state.  
…
Monroe et al do not disclose the communication control device is configured to generate the transmission signal according to a frame in which bits having a predetermined temporal length are provided.
U.S. Publication No. 20200084834 to Knoop et al disclose in Section 0056 wherein a frame can have bits of a predetermined temporal length.

However, none of the prior art disclose the limitations “…the communication control device is configured to shorten in the transmission signal at least one bit, which is to be transmitted onto the bus as the dominant state, by a predetermined value in comparison to a bit that is to be transmitted onto the bus as the recessive state.”, and can be logically combined with Monroe et al and Knoop et al.

Independent claims 13 and 14:
U.S. Publication No. 20140156893 to Monroe et al disclose in Figures 1-11 a user station (any of node 1 - node N) for a serial bus system (CAN bus), comprising: a communication control device (CAN controller), wherein: 
The communication control device is configured to control a communication of the user station with at least one other user station of the bus system, and to generate a transmission signal for transmission onto a bus of the bus system and/or to receive a signal from the bus.  The CAN controller of each of node 1 - node N configures each of node 1 - node N to transmit signals to other ones of node 1 - node N and receive signals from other ones of node 1 - node N.
The communication control device is configured to generate the transmission signal according to a frame … The CAN controller of each of node 1 - node N generates signals according to a frame.
The communication control device is configured to generate the transmission signal in such a way that its bits may be transmitted onto the bus as a dominant state or a recessive state, so that the recessive state is overwritable by the dominant state.  Section 0007: Bits in the frame can be in the dominant state or a recessive state, and the recessive state is overwritable by the dominant state.  
…
A transceiver device (CAN transceiver) configured to transmit the transmission signal onto the bus of the bus system, and configured to transmit the entire frame onto the bus in an operating mode for transmitting and receiving the frame in a first communication phase.  Sections 0010-0012: CAN transceiver of each of node 1 - node N transmits signals onto the bus and receives signals from the bus, wherein the CAN transceiver is not inactivated (claimed “first communication phase” since the claim does not specifically define “first communication phase”)

Monroe et al do not disclose the communication control device is configured to generate the transmission signal according to a frame in which bits having a predetermined temporal length are provided.
U.S. Publication No. 20200084834 to Knoop et al disclose in Section 0056 wherein a frame can have bits of a predetermined temporal length.

However, none of the prior art disclose the limitations “…the communication control device is configured to shorten in the transmission signal at least one bit, which is to be transmitted onto the bus as the dominant state, by a predetermined value in comparison to a bit that is to be transmitted onto the bus as the recessive state.”, and can be logically combined with Monroe et al and Knoop et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20190026103 to Van Der Maas disclose in Figures 1-5 a CAN bus system wherein recessive bits can be over written by dominant bits.  Refer to Sections 0015-0069.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
August 16, 2022